1
2
3
4
5
6
7
                               UNITED STATES DISTRICT COURT
8                             EASTERN DISTRICT OF CALIFORNIA
9
10   Scott Johnson,                                 )   Case: 2:15-cv-00173-CKD
                                                    )
11               Plaintiff,                         )
                                                    )   [PROPOSED] ORDER ON REQUEST
12      v.                                          )   TO VACATE DEBTOR EXAM
                                                    )
13   Jaswant Singh, et al.,                         )
                                                    )   Date:        12/26/18
14               Defendants.                        )   Time:        10:00 am
                                                    )   Courtroom: 24
15                                                  )
                                                    )
16
17
                                                   ORDER
18
             Having read the foregoing Request and good cause appearing therefore, it is
19
             hereby ordered that the Judgment Debtor Exam for Jaswant Singh, scheduled
20
             for 12/26/18 is vacated.
21
22
             Dated: December 7, 2018
23                                                _____________________________________
24                                                CAROLYN K. DELANEY
                                                  UNITED STATES MAGISTRATE JUDGE
25
26
27
28

     (Proposed) Order on Request to Vacate Exam
